9 N.Y.3d 860 (2007)
RIVERSIDE CAPITAL ADVISORS, INC., Appellant, and
WINCHESTER GLOBAL TRUST COMPANY LIMITED, Respondent,
v.
FIRST SECURED CAPITAL CORP. et al., Appellants, et al., Defendants.
THOMAS B. DONOVAN et al., Nonparty Appellants.
Court of Appeals of the State of New York.
Submitted May 7, 2007.
Decided July 2, 2007.
*861 Motion for leave to appeal dismissed upon the ground that the "Second Amended Judgment," dated and entered February 8, 2007, sought to be appealed from does not finally determine the action within the meaning of the Constitution.